Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 5 and 12 have been withdrawn in view of current amendments.

The 35 U.S.C. § 112(b) rejections to claims 6, 10, and 11 have been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see pp.7-9, filed November 17, 2021, with respect to independent claims 1, 13, and 16 have been fully considered and are persuasive. The 35 U.S.C. § 103 rejection of claims 1, 13, and 16 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


10. (Currently Amended) 
The control apparatus according to claim 1, wherein, in the second reproduction mode, the orientation of the virtual viewpoint is deviated from the orientation of the object in the image-capturing region, by an adjustment amount determined in accordance with the user operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: change(ing) at least either one of a position of the virtual viewpoint and an orientation of view from the virtual viewpoint in response to a user operation, wherein the change to be made in response to the same user operation differs between a case where the reproduction mode specified by the specification unit is the first reproduction mode and a case where the specified reproduction mode is the second reproduction mode.
Although the closest prior art (US Patent No. 8,717,360, US Pub. No. 2016/0212384, US Pub. No. 2014/0066195, US Pub. No. 2017/0249784, US Pub. No. 2013/0321402, US Pub. No.2020/0234495, US Pub. No.2019/0262700, US Pub. No.2013/0236407, US Pub. No.2013/0325343) discloses a displaying a virtual viewpoint on a display unit, the virtual viewpoint image being generated based on a plurality of images acquired by capturing images of an image-capturing region from different directions and specifying a selected reproduction mode from among a plurality of reproduction modes including a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482